MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00949-CV

                          DR. SHAKEEL UDDIN Appellant

                                           V.

                          LORETTA WORSHAM, Appellee

   Appeal from the 333rd Judicial District Court of Harris County. (Tr. Ct. No.
                                 2011-13002).

TO THE 333RD JUDICIAL DISTRICT COURT OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 23rd day of December, 2014, the cause upon appeal
to revise or to reverse your judgment was determined. This Court made its order in
these words:
               This case is an appeal from the final judgment signed by the trial
               court on August 15, 2014. After due consideration, the Court
               grants the appellant’s motion to dismiss the appeal and request
               that all costs be assessed against the party incurring the same.
               Accordingly, the Court dismisses the appeal.

               The Court orders that costs be taxed against the party incurring
               the same.
            The Court orders that this decision be certified below for
            observance.

            Judgment rendered December 23, 2014.

            Per curiam opinion delivered by panel consisting of Justices
            Keyes, Higley, and Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




February 27, 2015
Date                                       CHRISTOPHER A. PRINE
                                           CLERK OF THE COURT